Order dated December 4, 1967, unanimously reversed, on the law, and motion by appellants for summary judgment dismissing the complaint is granted, with $50 costs and disbursements to appellants. The letter terminating plaintiff’s employment did not impute a crime and was but a reasonable explanation for the plaintiff’s discharge. The letter was not libelous per se, and no special damages having been asserted, the matter is not actionable and the complaint must be dismissed. Concur — Botein, P. J., Stevens, Eager, McGivern and Rabin, JJ.